Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Copertino, J.), rendered September 24, 2001, convicting him of criminal possession of marijuana in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Hudson, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence seized from his premises.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police did not violate his right to privacy when they merely walked up his driveway and thereby observed marijuana plants growing on his property in plain view. There was no evidence that the defendant intended to exclude the public from his driveway. Ac*430cordingly, the Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence seized from his premises (see People v Kozlowski, 69 NY2d 761; People v Warmuth, 187 AD2d 473).
The defendant received the sentence which he negotiated prior to his plea, and has no basis to complain that it is excessive (see People v Crowell, 273 AD2d 321). Moreover, the Supreme Court properly exercised its discretion in sentencing the defendant differently from his codefendant (see People v Scott, 55 AD2d 963).
The defendant’s remaining contention is without merit. Ritter, J.P., Feuerstein, Smith and Adams, JJ., concur.